Citation Nr: 1008234	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
bilateral optic atrophy and arteriolar attenuation.

(The issue of entitlement to waiver of the recovery of an 
overpayment of pension benefits in an amount calculated as 
$13, 579 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

Bilateral optic atrophy and arteriolar attenuation were not 
caused or aggravated as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in furnishing medical care, 
nor were they caused or aggravated as a result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for 
bilateral optic atrophy and arteriolar attenuation are not 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C. § 1151 
for bilateral optic atrophy and arteriolar attenuation.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Veteran was provided adequate VCAA notice by letter 
mailed in December 2003, prior to the initial adjudication of 
his claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that compensation 
is not warranted for the claimed disabilities.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim is no more than harmless error.

The Board also notes that pertinent VA medical records have 
been obtained, and the Veteran has been afforded VA 
examinations.  Moreover, an independent medical expert 
opinion has been obtained in response to the Veteran's claim.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

February 2002 VA treatment notes indicate that the Veteran 
had chronic hepatitis C with cirrhosis, and had been 
contemplating treatment with interferon and ribavirin over 
the past few months.  They also indicate that the Veteran did 
not wish to pursue treatment at the time due to potential 
side effects.  

November 2002 VA treatment notes indicate that the Veteran 
was present for instruction on Peginterferon/ribavirin 
treatment, that side-effect management was discussed, and 
that teaching literature and a video were provided.  

January 2003 VA treatment notes indicate that the Veteran was 
instructed on peginterferon/ribavirin treatment for his 
hepatitis C with cirrhosis at a VA Medical Center.  It was 
noted that teaching literature was provided to the Veteran 
and side-effect management was reviewed.  It was also noted 
that the Veteran understood that an "HCV RNA" test would be 
repeated in 12 weeks, and that if a virus were detected or 
viral load had "not dropped 2 log" such therapy would be 
stopped.

VA treatment records indicate that the Veteran tolerated 
Peginterferon/ribavirin well during the first few months of 
treatment.  In February 2003, it was noted that he was tolerating 
Peginterferon/ribavirin very well and that his only symptoms were 
increased fatigue, tiredness, and occasional loose stools.  In 
April 2003, the Veteran reported having a good appetite and 
playing tennis twice a week, denied flu symptoms, but reported 
intermittent diarrhea.  May 2003 VA treatment records indicate 
that the Veteran had completed 12 weeks of 
Peginterferon/ribavirin, and that viral load remained 
undetectable.  

VA treatment records dated May 15 and 16, 2003, indicate that the 
Veteran was treated for complaints of blurred vision.  It was 
noted that the Veteran understood that this might be a side 
effect of Peginterferon.  On May 20, 2003, the Veteran was 
instructed not to take his next Peginterferon injection.  It was 
noted that ribavirin would also be stopped until the Veteran 
could be evaluated by an eye surgeon.  

In June 2003, a VA ophthalmologist noted field vision loss and 
reduced visual acuity in both eyes, right eye greater than left.  
One or two hemorrhages on the disc margin of the right eye were 
noted, and it was noted that the left eye had more hemorrhage 
around the disc, which was slightly elevated.  The Veteran was 
diagnosed as having optic neuropathy of both eyes, most likely 
toxic secondary to ribavirin and Imuran.  It was noted that these 
medications had to be discontinued.  

A February 2004 VA examination report indicates a diagnosis of 
bilateral optic atrophy, right more than left, and arteriolar 
attenuation.  The VA examiner opined that it was likely that the 
Veteran had had a reaction to his hepatitis C medication. 

A September 2008 VA eye examination report indicates that optic 
atrophy was most likely caused by interferon and Imuran 
treatment.  The examiner stated that eye complications such as 
the Veteran's had happened with interferon, and thus could be 
considered an expected outcome of interferon treatment.  The 
examiner also stated that he could not determine whether the 
Veteran's eye disability was the result of negligence.

In October 2009, a private ophthalmologist reviewed the 
record and provided an independent medical expert (IME) 
report.  In the report, the ophthalmologist explained that 
anterior ischemic optic neuropathy was uncommon, occurring in 
less than 10 in 100,000 patients, and that bilateral anterior 
ischemic optic neuropathy was only seen in 10 to 20 percent 
of those cases when not associated with systemic disease.  
The examiner stated that that the onset in proximity to the 
initiation of the Peginterferon/ribavirin treatment, which 
had a known averse reaction of optic neuritis, retinal 
thrombosis and hemorrhages, and papilledema, made it likely 
that such neuropathy was the result of the Veteran's 
hepatitis C treatment.

The October 2009 IME explained, however, that there was no 
evidence of carelessness, negligence, lack of skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing this medical treatment.  He noted that such 
treatment was approved for hepatitis C, and that careful 
follow-up was given at the VA clinic.  He also explained 
that, although adverse reactions such as the one occurring in 
the Veteran were rare, they were known to occur.  The IME 
stated that there was documentation of discussions of side 
effects of treatment and literature being given to the 
Veteran several times prior to treatment, although he could 
not find the details of this information or a signed informed 
consent in the record.  He furthermore stated that the 
Veteran was treated appropriately, that the treatment was 
discontinued in a timely manner when symptoms occurred, that 
the Veteran was referred to an ophthalmologist for evaluation 
in an appropriate time frame, and that the immediate stopping 
of treatment when visual symptoms occurred was likely 
responsible for limiting the severity of visual loss.  The 
IME opined that the Veteran's disabilities were a very 
unfortunate outcome resulting from the Veteran's hepatitis C 
treatment, but that VA physicians were not responsible for 
this result.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim for 
compensation under 38 U.S.C. § 1151 for bilateral optic 
atrophy and arteriolar attenuation.  The record reflects that 
the Veteran's VA Peginterferon/ribavirin treatment for his 
liver condition caused his bilateral optic atrophy, 
arteriolar attenuation, and resulting vision problems.  
However, a preponderance of the evidence shows that the 
proximate cause of such eye disability was neither 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment, nor an event not reasonably 
foreseeable.

The only competent medical opinion regarding whether the 
Veteran's disability was the result of carelessness, 
negligence, lock of proper skill, error in judgment on 
similar instance of fault on the part of VA in furnishing 
treatment is that of the October 2009 IME.  After carefully 
reviewing the record, the IME examiner stated that, while 
very rare, the Veteran's optic atrophy and arteriolar 
attenuation were known to be risks of Peginterferon/ribavirin 
treatment.  The examiner expressed the opinion that the 
Veteran was treated properly and that the treatment was 
discontinued and he was referred to an ophthalmologist for 
evaluation in a timely manner when symptoms occurred, which 
was likely responsible for limiting the severity of visual 
loss.

The record supports the October 2009 IME examiner's opinion.  
The risks of Peginterferon/ribavirin were noted to have been 
discussed thoroughly with the Veteran on several different 
occasions prior to treatment.  The Veteran's health during 
treatment was carefully monitored, and the treatment was 
stopped as soon as the potential side effects affecting his 
eyes were identified.  

In light of the medical evidence, the Board finds that the 
Veteran's bilateral optic atrophy and arteriolar attenuation 
were not caused or aggravated as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment.  

The Board notes the testimony of the Veteran during his 
November 2007 RO hearing and February 2009 Board hearing 
indicating that, prior to giving informed consent for his 
Peginterferon/ribavirin treatment, the Veteran was informed 
of potential side effects such as nausea and depression but 
none involving his eyes or vision.  The Board also notes that 
the details of the information regarding the potential side 
effects of Peginterferon/ribavirin treatment provided to the 
Veteran prior to his giving informed consent for treatment 
are not of record.

However, the record reflects that VA providers discussed the 
risks of Peginterferon/ribavirin several times with the 
Veteran prior to the beginning of such treatment, and that 
the Veteran was provided written and video information 
regarding the risks of such treatment.  Furthermore, the 
October 2009 IME explained that, although adverse reactions 
such as optic neuritis, retinal thrombosis and hemorrhages 
were rare, they were known to occur secondary to 
Peginterferon/ribavirin treatment.  The examiner also stated 
that, although he could not find the details of the 
information, there was documentation of discussions of side 
effects of treatment and literature being given to the 
Veteran several times prior to treatment.  Moreover, the 
Board notes the September 2008 VA eye examiner's opinion that 
optic atrophy was most likely caused by interferon and Imuran 
treatment, and that eye complications such as the Veteran's 
could be considered an expected outcome of interferon 
treatment.  There is no contrary medical opinion of record.  
In light of the total evidence of record, the Board finds 
that a reasonable health care provider would have considered 
bilateral optic atrophy and arteriolar attenuation to be an 
ordinary risk of the Peginterferon/ribavirin treatment 
provided to the Veteran. 

Accordingly, the Veteran's claim must be denied.  In reaching 
this decision, the Board has considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Compensation under 38 U.S.C. § 1151 for bilateral optic 
atrophy and arteriolar attenuation is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


